Citation Nr: 1449417	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  13-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to payment of, or reimbursement for, private medical expenses associated with treatment the Veteran received from Northwest Weightloss Surgery in Everett, Washington, on January 6, 2012.  

(The issue of entitlement to an extension of the delimiting date for Montgomery GI Bill benefits beyond August 28, 2009, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision of the Department of Veterans Affairs (VA) VISN 20 Network Payment Center in Portland, Oregon, which is the Agency of Original Jurisdiction (AOJ) in this case.

The record reflects that the Board  has received additional evidence since the most recent supplemental statement of the case, and that the Veteran's accredited representative, in an October 2014 written statement, has waived initial AOJ review of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to waiver of, or reimbursement for, medical expenses associated with his January 6, 2012, treatment at Northwest Weightloss Surgery in Everett, Washington.  He contends, in part, that he received subsequent VA approval for these services, which he is unable to receive through VA, and that this approval should retroactively apply to the January 6, 2012, treatment.

The Board has attempted to determine whether the January 6, 2012, treatment may have constituted a medical emergency, as is suggested by a June 2014 informal hearing presentation from the Veteran's accredited representative.  However, a thorough review of the claims file (including both the physical claims file and the electronic claims files), has failed to uncover the Northwest Weightloss Surgery medical records.  A remand is therefore required in order to obtain these records.

While this case is on remand, the AOJ should send the Veteran notice on how to establish entitlement to payment of, or reimbursement for, unauthorized medical expenses.  

Finally, the Board notes that the Veteran's June 2012 notice of disagreement lists treatment dates of January 6, 2012, and February 2, 2012, but that the May 2012 administrative decision and the November 2012 statement of the case do not address the February 2 treatment date.  On remand, the AOJ should determine whether the Veteran received treatment on February 2, 2012, for which he has not been reimbursed.  If so, the AOJ should adjudicate that claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice on how to establish entitlement to payment of, or reimbursement for, unauthorized medical expenses, and give him an appropriate opportunity to respond.  

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain the January and February 2012 private medical records from Northwest Weightloss Surgery in Everett, Washington.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, readjudicate the Veteran's claim, to include any outstanding issue of entitlement to payment of, or reimbursement for, private medical expenses associated with treatment received by the Veteran on February 2, 2012.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



